DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 09/10/2020 has been considered.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Claim 1 recites the limitations “the details” and "the case" in lines 6 and 7, respectively. There are insufficient antecedent basis for these limitations in the claim. It’s suggested to amend to “details” and “a case” or define “details” and “a case” earlier in the claim, respectively.
Claim 2 recites the limitation "the case" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It’s suggested to amend to “a case” or define “a case” earlier in the claim, respectively.
Claim 4 recites the limitations “details” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It’s suggested to amend to ‘the details” in the claim.
Claim 5 recites the limitation "the case" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It’s suggested to amend to “a case” or define “a case” earlier in the claim, respectively.
Claim 6 recites the limitation "the case" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It’s suggested to amend to “a case” or define “a case” earlier in the claim, respectively.
Claim 7 recites the limitations “the details” and "the case" in lines 4 and 5, respectively.  There are insufficient antecedent basis for these limitations in the claim. It’s suggested to amend to “details” and “a case” or define “details” and “a case” earlier in the claim, respectively.
Claim 8 recites the limitations “the details” and "the case" in lines 4 and 5, respectively.  There are insufficient antecedent basis for these limitations in the claim. It’s suggested to amend to “details” and “a case” or define “details” and “a case” earlier in the claim, respectively.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S PreGrant Publication No. 2018/0097968 A1, hereinafter 'Sato').

With respect to claim 1, Sato teaches a network device (i.e., a network device (or a MFP 102), ¶0030) including a detection unit that detects an event (i.e., detects an event/failure, ¶0079, Fig. 3B), the network device comprising: a memory (e.g., a notification condition table 460, Fig. 3B, ¶0062) storing instructions; and a processor (e.g., an event management unit 354, Fig. 3B, ¶0061, ¶0108) executing the instructions causing the network device to: manage notification settings (e.g., managing notification setting, ¶0066, ¶0069 - ¶0070, Figs. 5 & 7); determine whether or not each of the details of notification information is a notification target in accordance with the notification settings in the case in which the notification information linked to the event detected by the detection unit is present (e.g., in a case in which a notification information (e.g., critical) associated to the failure (event) is selected/set (e.g., present; Fig. 5), determine whether or not each of the details of the notification information is a notification target, ¶0048, ¶0067, ¶0078 - ¶0081, ¶0108, Fig. 4C); generate a message for each of the or the event (e.g., in order to transmits/sends a notification to a management server 101, the notification needs to be generated for each of the details that are notification targets by identifying/specifying a column, ¶0043, ¶0063, ¶0067, ¶0093); and transmit the generated one or more messages to a management server (e.g., transmit/send the notification to the management server 101, ¶0027, ¶0093), wherein, in the case in which a plurality of details corresponding to the notification information linked to the detected event are determined to be the notification targets in accordance with the notification settings, information that can be used for uniquely identifying the event as a part of the attribute information is assigned to each of the plurality of messages generated for each detail (e.g., the event management unit 354 included in the MFP 102 acquires all the events that have occurred after date and time via an event recording unit 356. In step S1108, similarly to the processing in step S607, the event notification unit 357 of the event management unit 354 compares the event acquired in step S1107 with the notification condition in the notification condition table 460, and determines whether the acquired event is an event to be notified involving attributes from Fig. 4C (e.g., event ID), ¶0048, ¶0059, ¶0108, Figs. 4A – 4C).

With respect to claim 2, Sato teaches the network device according to claim 1, wherein it is determined whether or not the detected event is the notification target in accordance with the notification settings, wherein, in the case in which the event is determined to be the notification target, a message is generated for the event, and the message is transmitted, and wherein, in the case in which the event is determined not to be the notification target, no message is generated for the event (e.g., it merely determines if the notification setting is enabled (selected), then a notification can be sent to the management server; otherwise, if not determined not to be notified, then wait until a next event, ¶0108 - ¶0109).

With respect to claim 3, Sato teaches the network device according to claim 1, wherein the notification settings are updated in accordance with a change in a service used by the management server (e.g., settings can be changed/updated in accordance with a change (made by the user/administrator) in a device management service 300 provided by the management server 101, ¶0040 - ¶0042, ¶0066, Fig. 6).  

With respect to claim 4, Sato teaches the network device according to claim 1, wherein being a notification target or not is managed for each group of one or more events or details of the notification information in the notification settings (e.g., determine that the event is to be notified, said event can be even classified as “fault”, “state”, “critical”, “major” or “minor”, Fig. 4C/4D).  

With respect to claim 5, Sato teaches the network device according to claim 4, wherein the notification settings are updated in the case in which there is a change in the group that is the notification target in accordance with a change in a service used by the management server (e.g., At the time of performing monitoring setting, settings between “critical”, “major” or “minor” can be changed/updated/set in accordance with a modification made by the device management service 300 provided by the management server 101, ¶0040 - ¶0042, ¶0059 - ¶0066, ¶0122, Fig. 6).  

With respect to claim 6, Sato teaches the network device according to claim 1, wherein in the case in which only a derivative detail among a plurality of details of the notification information linked to the detected event is determined to be the notification target in accordance with the notification settings, information that can be used for uniquely identifying the event is not assigned as a part of the attribute e.g., interpreted derivative detail as alternate method to notify the management server even if a box is not selected, ¶0067, Fig. 5).

With respect to claim 7, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 8, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU 251) as described in claim 8 is explicitly taught by ¶0045 and ¶0121 of Sato.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kaneko (U.S PG Publication No. 2016/0219167 A1)1

1This reference teaches a management system including at least a management server and image processing apparatus configured to detect a remaining toner amount and notifies said management server. Said image processing apparatus includes a setting unit configured to set a type of notification in stock management that when an event occurs and if the type of notification is set, the information will be sent to the management server according to the type of notification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674